Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                          Illinois Official Reports                          accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2018.08.14
                                                                             16:06:08 -05'00'




                          People v. Hunter, 2017 IL 121306




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. KEVIN
Court:               HUNTER, Appellant.—THE PEOPLE OF THE STATE OF
                     ILLINOIS, Appellee, v. DRASHUN WILSON, Appellant.



Docket Nos.          121306, 121346 cons.



Filed                November 30, 2017
Rehearing denied     January 16, 2018



Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     Evelyn B. Clay and the Hon. Thaddeus L. Wilson, Judges, presiding.



Judgment             Affirmed.


Counsel on           Michael J. Pelletier, State Appellate Defender, Patricia Mysza, Deputy
Appeal               Defender, and Katie Anderson and Meredith N. Baron, Assistant
                     Appellate Defenders, of the Office of the State Appellate Defender, of
                     Chicago, for appellants.

                     Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
                     Solicitor General, and Michael M. Glick and Gopi Kashyap, Assistant
                     Attorneys General, of Chicago, of counsel), for the People.
     Justices                 JUSTICE THEIS delivered the judgment of the court, with opinion.
                              Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride,
                              Garman, and Burke concurred in the judgment and opinion.



                                               OPINION

¶1         In these consolidated appeals we consider the temporal reach of two legislative
       enactments: (1) an amendment to section 5-130(1)(a) of the Juvenile Court Act of 1987 (Act)
       (705 ILCS 405/5-130 (West 2016)), which, inter alia, eliminated armed robbery while armed
       with a firearm and aggravated vehicular hijacking while armed with a firearm from the list of
       automatic transfer offenses, and (2) the new juvenile sentencing provisions codified in section
       5-4.5-105 of the Unified Code of Corrections (Code) (730 ILCS 5/5-4.5-105 (West 2016)),
       which, inter alia, give the trial court discretion not to impose otherwise mandatory firearm
       sentencing enhancements. The appellate court rejected defendants’ arguments for retroactive
       application of these statutes to their cases that were pending on direct review when the statutes
       became effective and affirmed defendants’ convictions and sentences. People v. Hunter, 2016
IL App (1st) 141904, ¶¶ 62, 73; People v. Wilson, 2016 IL App (1st) 141500, ¶ 16. We affirm
       the judgments of the appellate court, albeit for different reasons.

¶2                                            BACKGROUND
¶3                                     No. 121306—People v. Hunter
¶4         In June 2011, the State charged defendant Kevin Hunter with aggravated vehicular
       hijacking (720 ILCS 5/18-4(a)(4) (West 2010)), aggravated kidnapping (720 ILCS
       5/10-2(a)(6) (West 2010)), and armed robbery (720 ILCS 5/18-2(a)(2) (West 2010)), all while
       armed with a firearm. The charges arose out of an incident the previous month in which Hunter
       and two unidentified men robbed Steven Maxwell of personal property including his vehicle
       and kidnapped him, all at gunpoint. At the time of the offenses, Hunter was 16 years old.
¶5         The version of section 5-130(1)(a) of the Act then in effect provided as follows:
                    “§ 5-130. Excluded jurisdiction.
                    (1)(a) The definition of delinquent minor under Section 5-120 of this Article shall
               not apply to any minor who at the time of an offense was at least 15 years of age and
               who is charged with: (i) first degree murder, (ii) aggravated criminal sexual assault,
               (iii) aggravated battery with a firearm where the minor personally discharged a firearm
               ***, (iv) armed robbery when the armed robbery was committed with a firearm, or (v)
               aggravated vehicular hijacking when the hijacking was committed with a firearm.
                    These charges and all other charges arising out of the same incident shall be
               prosecuted under the criminal laws of this State.” 705 ILCS 405/5-130 (West 2010).
       Pursuant to this statute, Hunter was tried in adult court.
¶6         Following a bench trial in the circuit court of Cook County, Hunter was convicted on all
       three counts. The trial court sentenced Hunter to 21 years on each count—the 6-year minimum
       for a Class X felony, plus the mandatory 15-year firearm enhancement—to be served


                                                   -2-
       concurrently. See 720 ILCS 5/18-4(b) (West 2010); 720 ILCS 5/10-2(b) (West 2010); 720
       ILCS 5/18-2(b) (West 2010); 730 ILCS 5/5-4.5-25(a) (West 2010). Hunter appealed.
¶7         While Hunter’s case was pending in the appellate court, Public Acts 99-69 and 99-258
       became effective.1 Both Public Acts adopted new, identical sentencing provisions applicable
       to defendants under the age of 18 at the time of the commission of the offense. Pub. Act 99-69,
       § 10 (eff. Jan. 1, 2016) (adding 730 ILCS 5/5-4.5-105); Pub. Act 99-258, § 15 (eff. Jan. 1,
       2016) (adding 730 ILCS 5/5-4.5-105). Subsection (b) of the new sentencing provisions directs
       that the court “may, in its discretion, decline to impose any otherwise applicable sentencing
       enhancement based upon firearm possession, possession with personal discharge, or
       possession with personal discharge that proximately causes great bodily harm, permanent
       disability, permanent disfigurement, or death to another person.” 730 ILCS 5/5-4.5-105(b)
       (West 2016).
¶8         Public Act 99-258 also amended section 5-130(1)(a) of the Act, raising the age for
       automatic transfer to adult court from 15 years to 16 years and eliminating armed robbery
       while armed with a firearm and aggravated vehicular hijacking while armed with a firearm
       from the list of automatic transfer offenses. Pub. Act 99-258 (eff. Jan. 1, 2016) (amending 705
       ILCS 405/5-130(1)(a)).
¶9         In supplemental briefing in the appellate court, Hunter argued that the amendment to the
       Code and the new sentencing provisions in the Act applied retroactively and that his case
       should be remanded for a discretionary transfer hearing, as well as a new sentencing hearing.
       The appellate court held that neither provision applied retroactively and rejected Hunter’s
       other claims of error, thus affirming his convictions and sentence. Hunter, 2016 IL App (1st)
141904, ¶¶ 20, 22, 62, 73, 80. We allowed Hunter’s petition for leave to appeal. Ill. S. Ct. R.
       315 (eff. Mar. 15, 2016).

¶ 10                                  No. 121345—People v. Wilson
¶ 11       In October 2012, defendant Drashun Wilson was indicted for attempted first degree murder
       (720 ILCS 5/8-4(a) (West 2012)) and aggravated battery with a firearm (720 ILCS
       5/12-3.05(e)(1) (West 2012)) in connection with the September 23, 2012, shooting of Floyd
       Fulton. At the time of the offenses and indictment, Wilson was 17 years old and, under the Act,
       was tried in adult court. See 705 ILCS 405/5-120 (West 2012). Following a jury trial in the
       circuit court of Cook County, Wilson was found guilty of both offenses. The jury also found
       that Wilson personally discharged a firearm that proximately caused great bodily harm to
       another person. After merging the aggravated battery conviction into the attempted murder
       conviction, the trial court sentenced Wilson to 31 years’ imprisonment—the 6-year minimum
       for a Class X felony, plus the minimum mandatory 25-year firearm enhancement applicable
       where the defendant personally discharged a firearm that proximately caused great bodily
       harm. See 720 ILCS 5/8-4(c)(1)(D) (West 2012); 730 ILCS 5/5-4.5-25(a) (West 2012). Wilson
       appealed.
           1
           Neither public act contains an effective date, but pursuant to the Effective Date of Laws Act (5
       ILCS 75/0.01 et seq. (West 2014)), because the underlying bills were both “passed” prior to June 1,
       2015 (see 5 ILCS 75/3 (West 2014)), the effective date for both public acts was January 1, 2016 (see 5
       ILCS 75/1(a) (West 2014)). See also Ill. Const. 1970, art. IV, § 10 (“The General Assembly shall
       provide by law for a uniform effective date for laws passed prior to June 1 of a calendar year.”).

                                                     -3-
¶ 12       While Wilson’s case was pending in the appellate court, Public Acts 99-69 and 99-258
       became effective. In supplemental briefing, Wilson argued that he was entitled to be
       resentenced under section 5-4.5-105(b) of the Code, under which the trial court could decline
       to impose the firearm enhancement. The appellate court held that section 5-4.5-105(b) applied
       prospectively only. Wilson, 2016 IL App (1st) 141500, ¶ 16. The appellate court rejected
       Wilson’s other claims of error and affirmed his conviction and sentence. Id. ¶¶ 1, 28, 35, 43,
       46-47.
¶ 13       We allowed Wilson’s petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Mar. 15, 2016))
       and consolidated Wilson’s and Hunter’s appeals for review.

¶ 14                                           ANALYSIS
¶ 15       Whether the statutory amendments at issue here apply retroactively to defendants’ cases
       presents an issue of statutory construction. As such, our review proceeds de novo. People
       ex rel. Madigan v. J.T. Einoder, Inc., 2015 IL 117193, ¶ 27; People v. Amigon, 239 Ill. 2d 71,
       84 (2010).

¶ 16                                                   I
¶ 17       We consider first the amendment to section 5-130(1)(a) of the Act, enacted in Public Act
       99-258. As noted above, the amendment changed the requirements for automatic transfer of a
       juvenile to adult court, by raising the minimum age from 15 years to 16 years and by
       eliminating armed robbery while armed with a firearm and aggravated vehicular hijacking
       while armed with a firearm from the list of automatic transfer offenses. Hunter was charged
       with both of these offenses. Relying on People ex rel. Alvarez v. Howard, 2016 IL 120729,
       Hunter argues that the amendment to section 5-130(1)(a) applies retroactively to his case, and
       because the offenses with which he was charged are no longer qualifying offenses for
       automatic transfer to adult court, he requests remand to the juvenile court for a discretionary
       transfer hearing but for purposes of sentencing only. Hunter does not challenge his conviction.
¶ 18       Howard was decided after we granted Hunter’s petition for leave to appeal. There, we
       addressed the retroactivity of the amendment to section 5-130(1)(a) adopted in Public Act
       99-258. Although Howard involved the change in the minimum age requirement for transfer to
       adult court, rather than the change in the list of automatic transfer offenses that is at issue here,
       both changes appear in the same section of the Act. Thus, Howard informs our analysis in this
       case.
¶ 19       In Howard, the defendant, who was 15 years old, was indicted on multiple offenses,
       including first degree murder. The charges against defendant were brought in adult court,
       pursuant to section 5-130(1)(a) of the Act (705 ILCS 405/5-130(1)(a) (West 2014)). Howard,
       2016 IL 120729, ¶ 4. While the defendant’s case was pending in the trial court, Public Act
       99-258 became effective. The defendant argued that his case must proceed in juvenile court
       because he no longer met the minimum age requirement for transfer to adult court. The trial
       court agreed and transferred the cause to juvenile court. The State sought a writ of mandamus
       directing the trial court to rescind the transfer order. We denied the writ. Howard, 2016 IL
120729, ¶¶ 35-36.
¶ 20       In Howard, we reviewed the proper analysis courts must employ when determining the
       temporal reach of a statute. We noted that this court adopted the United States Supreme

                                                     -4-
       Court’s retroactivity analysis set forth in Landgraf v. USI Film Products, 511 U.S. 244 (1994).
       Howard, 2016 IL 120729, ¶ 19 (citing Commonwealth Edison Co. v. Will County Collector,
       196 Ill. 2d 27, 36-39 (2001)). Under Landgraf, we first ask whether the legislature has clearly
       indicated the statute’s temporal reach. If so, and assuming no constitutional prohibition, the
       legislature’s intent will be given effect. Howard, 2016 IL 120729, ¶ 19. If the legislature’s
       intent is not clear, then, under Landgraf, the court must determine whether the statute has a
       retroactive impact, i.e., whether the statute “would impair rights a party possessed when he
       acted, increase a party’s liability for past conduct, or impose new duties with respect to
       transactions already completed.” (Internal quotation marks omitted.) Id. (quoting
       Commonwealth Edison, 196 Ill. 2d at 38, quoting Landgraf, 511 U.S. at 280). “If there is no
       retroactive impact, the statutory amendment may be applied retroactively; if there is a
       retroactive impact, the court presumes that the legislature intended the amendment to be
       prospective only.” Id.
¶ 21       Howard made plain, however, that based on section 4 of the Statute on Statutes (5 ILCS
       70/4 (West 2014)), Illinois courts need never go beyond the first step of the Landgraf analysis.
       Howard, 2016 IL 120729, ¶ 20. Section 4 of the Statute on Statutes, which has never been
       amended since its adoption in 1874 (see Ill. Rev. Stat. 1874, ch. 131, § 4 (Hurd 1874)) states:
               “No new law shall be construed to repeal a former law, whether such former law is
               expressly repealed or not, as to any offense committed against the former law, or as to
               any act done, any penalty, forfeiture or punishment incurred, or any right accrued, or
               claim arising under the former law, or in any way whatever to affect any such offense
               or act so committed or done, or any penalty, forfeiture or punishment so incurred, or
               any right accrued, or claim arising before the new law takes effect, save only that the
               proceedings thereafter shall conform, so far as practicable, to the laws in force at the
               time of such proceeding. If any penalty, forfeiture or punishment be mitigated by any
               provisions of a new law, such provision may, by the consent of the party affected, be
               applied to any judgment pronounced after the new law takes effect. This section shall
               extend to all repeals, either by express words or by implication, whether the repeal is in
               the act making any new provision upon the same subject or in any other act.” 5 ILCS
               70/4 (West 2016).
¶ 22       As Howard explained, section 4 “is a general savings clause, which this court has
       interpreted as meaning that procedural changes to statutes will be applied retroactively, while
       substantive changes are prospective only.” Howard, 2016 IL 120729, ¶ 20 (citing People v.
       Glisson, 202 Ill. 2d 499, 506-07 (2002)). Thus, if the temporal reach of the statute is not clearly
       indicated in its text, then the statute’s temporal reach is provided by default in section 4 of the
       Statute on Statutes. Id.
¶ 23       Applying this analysis to Public Act 99-258, Howard noted that the portion of the public
       act amending section 5-130(1)(a) did not indicate its temporal reach, thus requiring resort to
       the default rule in section 4 of the Statute on Statutes. Id. ¶¶ 21, 28. We agreed with the parties
       that the amendment to section 5-130(1)(a), impacting whether a defendant is tried in juvenile
       or criminal court, is purely a matter of procedure and concluded that, in the absence of a
       constitutional impediment to retroactive application, the amendment applies to “pending
       cases,” including the defendant’s case. Id.



                                                    -5-
¶ 24        Howard rejected the State’s argument that applying the amended statute to the defendant’s
       case, which had been pending in adult court for three years, would run afoul of section 4’s
       requirement that procedural changes only apply “so far as practicable” (5 ILCS 70/4 (West
       2014)). Howard, 2016 IL 120729, ¶ 32. We observed that transferring the defendant’s case to
       juvenile court for a transfer hearing “is something that is feasible.” Id.
¶ 25        Hunter argues that, like Howard, his case was also “pending” on the effective date of the
       amendment, albeit on direct review in the appellate court. Hunter posits that because our
       retroactivity jurisprudence does not distinguish between cases pending in the trial court and
       cases pending on direct review when a statutory amendment becomes effective, Howard
       requires remand of his case to the juvenile court for a discretionary transfer hearing.
¶ 26        The State counters that this court’s statement in Howard that the amendment applies
       retroactively to “pending cases” does not mean that it applies broadly to all nonfinal cases, i.e.,
       cases that are pending on direct review. The State argues that the amendment only applies
       retroactively to cases pending in criminal court that are capable of conforming to the new
       statute. The State maintains that applying the amendment to cases pending on direct review
       would result in an absurdity, requiring a remand in every such case where the legislature made
       an intervening change to a trial court procedure. The State further argues that even if the
       amendment applies retroactively to cases that were pending on direct review at the time the
       amendment became effective, remand to the juvenile court for a discretionary transfer hearing
       in this case is not practicable because Hunter, who is now 22 years old, has aged out of the
       juvenile court system.
¶ 27        We agree with Hunter that our retroactivity jurisprudence has not typically distinguished
       between cases that are pending in the trial court and cases pending in the appellate court on
       direct review at the time a statutory amendment becomes effective. The same retroactivity
       analysis that we employed in Howard, where the defendant’s case was pending in the trial
       court when the amendment became effective, has also been employed by this court where the
       defendant’s case was pending in the appellate court at the time the amendment became
       effective. See Glisson, 202 Ill. 2d at 508-09 (holding that the general savings clause of section
       4 of the Statute on Statutes prohibited retroactive application of a substantive statutory
       amendment that went into effect while the defendant’s case was pending on appeal); accord
       People v. Atkins, 217 Ill. 2d 66, 71-73 (2005) (holding that, under section 4 of the Statute on
       Statutes, a substantive amendment that became effective after the defendant was convicted and
       sentenced would not apply retroactively).
¶ 28        Our agreement with Hunter on this point, however, does not lead us to conclude that,
       pursuant to section 4 of the Statute on Statutes and our decision in Howard, remand for further
       proceedings is mandated in this case. The process of statutory construction requires more than
       mechanical application of a rule of law or a decision of this court. We have an obligation to
       construe statutes in a manner that will avoid absurd, unreasonable, or unjust results that the
       legislature could not have intended. People ex rel. Alvarez v. Gaughan, 2016 IL 120110, ¶ 19;
       Illinois State Treasurer v. Illinois Workers’ Compensation Comm’n, 2015 IL 117418, ¶ 39. As
       we recently observed, “the process of statutory construction should not be divorced from
       consideration of real-world results.” People v. Fort, 2017 IL 118966, ¶ 35. Here, Hunter’s
       construction of the amended statute would lead to real-world results that the legislature could
       not have intended.


                                                    -6-
¶ 29       We return to the Howard case, on which Hunter relies. Although we stated in Howard that
       the amendment to section 5-130(1)(a) of the Act applies to “pending cases” (Howard, 2016 IL
120729, ¶ 28), we did not elaborate as to what that term means in the context of applying the
       default rule of section 4 of the Statute on Statutes. Certainly, we were not asked in Howard to
       consider the retroactivity of a procedural statute where, as here, the case was pending in the
       appellate court, rather than the trial court, when the statute became effective.
¶ 30       We also observe that our application of section 4 in the Howard case began with this
       statement of the law: “Under section 4, substantive amendments may not be applied
       retroactively, but ‘procedural law changes will apply to ongoing proceedings.’ ” (Emphasis
       added.) Id. (quoting People v. Ziobro, 242 Ill. 2d 34, 46 (2011) (citing section 4 of the Statute
       on Statutes (5 ILCS 70/4 (West 2006)))). In Howard, the trial court proceedings had not yet
       been concluded. In a real-world sense those proceedings were “ongoing.” Indeed, we framed
       the question in Howard as whether, given the statutory amendment, the defendant should
       “continue” to be prosecuted in adult court. Id. ¶ 31. Application of the Statute on Statutes’
       default rule meant that the amended statute, changing the requirements for automatic transfer
       to adult court, would apply retroactively to a pending case, i.e., a case in which the trial court
       proceedings had begun under the old statute but had not yet been concluded.
¶ 31       Howard is consistent with the language of section 4 of the Statute on Statutes, which
       requires that “the proceedings thereafter”—after the enactment of the new procedural
       statute—“shall conform, so far as practicable, to the laws in force at the time of such
       proceeding.” (Emphasis added.) 5 ILCS 70/4 (West 2016). Section 4 contemplates the
       existence of proceedings after the new or amended statute is effective to which the new
       procedure could apply. The phrase “ongoing proceedings,” used by this court in Ziobro and
       Howard, conveys this idea. See also People v. Zito, 237 Ill. 434, 438 (1908) (under section 4,
       “what remained to be done” must conform to the mode of procedure under the new act).
¶ 32       In Hunter’s case, however, the proceedings in the trial court were completed well before
       the statute was amended. No “ongoing proceedings” exist to which the amended statute could
       apply. Thus, in contrast to Howard, this is not a case where we must decide whether the
       defendant should “continue” to be prosecuted in adult court. This is also not a case where
       remand for further proceedings is necessitated by reversible error at trial. See Ziobro, 242 Ill.
2d at 45-46 (where, after reversing the trial court’s dismissal of the criminal charges, we
       instructed that a new procedural statute would apply retroactively to the proceedings on
       remand). Although Hunter challenged the sufficiency of the evidence on direct review, the
       appellate court rejected that argument (Hunter, 2016 IL App (1st) 141904, ¶¶ 13-20), and
       Hunter does not press that claim, or any other claim of reversible error, in this court. Simply
       stated, there are no “proceedings thereafter” capable of “conform[ing]” to the amended statute.
       5 ILCS 70/4 (West 2016). Nothing remains to be done.
¶ 33       Because Hunter’s trial court proceedings have been concluded and no further trial court
       proceedings are necessitated by reversible error, applying the amended statute retroactively to
       Hunter’s case would result in this court effectively creating new proceedings for the sole
       purpose of applying a procedural statute that postdates his trial and sentence. We have grave
       concerns about such a result.
¶ 34       The Landgraf opinion, from which our retroactivity jurisprudence sprang, speaks to this
       issue. There, the Supreme Court observed that procedural rules may often be applied in cases


                                                   -7-
       that arose before the rule was enacted. Landgraf, 511 U.S. at 275. The Court, however, went on
       to note:
                    “Of course, the mere fact that a new rule is procedural does not mean that it applies
                to every pending case. A new rule concerning the filing of complaints would not
                govern an action in which the complaint had already been properly filed under the old
                regime, and the promulgation of a new rule of evidence would not require an appellate
                remand for a new trial.” Id. n.29.
¶ 35        Justice Scalia, in his concurrence, made a similar observation:
                “A new rule of evidence governing expert testimony, for example, is aimed at
                regulating the conduct of trial, and the event relevant to retroactivity of the rule is
                introduction of the testimony. Even though it is a procedural rule, it would
                unquestionably not be applied to testimony already taken—reversing a case on appeal,
                for example, because the new rule had not been applied at a trial which antedated the
                statute.” (Emphasis in original.) Id. at 291-92 (Scalia, J., concurring, joined by
                Kennedy and Thomas, JJ.).
       See also Michael S. Gilmore, Application of Statutory Changes to Cases in Progress: The
       Crossroads of the Legislative and Judicial Power—An Analysis of Federal and Idaho Law, 34
Idaho L. Rev. 517, 543 (1998) (reviewing Justice Scalia’s concurrence in Landgraf and noting
       that if procedural rule changes were truly applied retroactively “there would be retrial of cases
       every time new statutes governing pleadings, appeals, and evidence” were adopted that “would
       lead to different results from the old statutes”).
¶ 36        We recognize that our retroactivity jurisprudence, though flowing from Landgraf, was
       tempered by our construction of section 4 of the Statute on Statutes, and we presume that the
       General Assembly enacted Public Act 99-258 with knowledge of section 4 and this court’s
       interpretation thereof. See People v. Villa, 2011 IL 110777, ¶ 36; People v. Jones, 214 Ill. 2d
187, 199 (2005). But in none of the several cases from this court on which Hunter relies did we
       remand a case to the trial court because “the new [procedural] rule had not been applied at a
       trial which antedated the statute.” Landgraf, 511 U.S. at 291-92 (Scalia, J., concurring, joined
       by Kennedy and Thomas, JJ.). 2 Remand under such circumstances would create
           2
            See Allegis Realty Investors v. Novak, 223 Ill. 2d 318, 333-34 (2006) (holding that curative
       legislation, enacted while the case was on appeal to this court, and which validated the challenged tax
       levy, applied retroactively under the clear language of the statute); Atkins, 217 Ill. 2d at 71-73 (holding
       that a substantive amendment to the burglary statute, which became effective after the defendant was
       convicted and sentenced, would not apply retroactively); Glisson, 202 Ill. 2d at 509 (holding that
       substantive statutory amendment repealing the offense of which the defendant was convicted, which
       went into effect while the defendant’s case was pending on appeal, would not apply retroactively);
       People v. Digirolamo, 179 Ill. 2d 24, 49-51 (1997) (holding that an amendment to the venue statute,
       which became effective after the trial proceedings concluded, would not apply retroactively because the
       amendment effected a substantive change in the law); Johnson v. Edgar, 176 Ill. 2d 499, 521-22 (1997)
       (holding that curative legislation, enacted while the case was pending on appeal, would apply
       retroactively pursuant to the statute’s express language); People v. Kellick, 102 Ill. 2d 162, 181 (1984)
       (holding that the legislative history of a statute changing the death penalty eligibility requirements, that
       became effective five days after the defendant was sentenced, indicated the legislature’s intent that the
       statute operate retroactively to a date that was 15 days prior to the commission of the murder, requiring
       vacatur of the defendant’s death sentence).

                                                        -8-
       inconvenience and a waste of judicial resources—a real-world result that the General
       Assembly could not have intended. Accordingly, we will not apply the amended statute
       retroactively to Hunter’s case.
¶ 37        We reject Hunter’s argument for retroactive application for the further reason that new
       procedural rules only apply to ongoing proceedings “so far as practicable.” 5 ILCS 70/4 (West
       2016). We agree with the State that, under the facts of this case, application of the amended
       statute is not practicable.
¶ 38        Howard equated what is “practicable” to what is “feasible” and concluded in that case that
       transfer to the juvenile court for a transfer hearing was feasible, even if not convenient.
       Howard, 2016 IL 120729, ¶ 32. At the time of our decision in Howard, the defendant was 19
       years old3 and still subject to the jurisdiction of the juvenile court. See People v. Fiveash, 2015
IL 117669, ¶¶ 14-16 (scope of the Act is limited to persons under the age of 21, and therefore,
       the juvenile court had no authority over the 23-year-old defendant). Hunter is now 22 years
       old. A discretionary transfer hearing in the juvenile court is no longer feasible because the
       juvenile court may not exercise jurisdiction over Hunter. Id.
¶ 39        We disagree with Hunter that, pursuant to Fort, 2017 IL 118966, and People v. Brown, 225
Ill. 2d 188 (2007), retroactive application of the amendment to section 5-130(1)(a) is yet
       feasible, despite his age.
¶ 40        In Fort, the juvenile defendant was tried in adult court for first degree murder, an automatic
       transfer offense, but convicted of second degree murder, which is not an automatic transfer
       offense. We held that plain error occurred when the trial court sentenced the defendant as an
       adult under the Unified Code of Corrections without the State first filing a motion requesting
       adult sentencing, as required by the Act (705 ILCS 405/5-130(1)(c)(ii) (West 2008)). Fort,
       2017 IL 118966, ¶¶ 30-31. We determined that the appropriate remedy was to vacate the
       defendant’s sentence and remand the matter to the trial court where the State would have the
       opportunity to file an appropriate motion for adult sentencing. Id. ¶ 41. We noted: “Should the
       trial court find after the hearing that defendant is not subject to adult sentencing, the proper
       remedy is to discharge the proceedings against defendant since he is now over 21 years of age
       and is no longer eligible to be committed as a juvenile under the Act.” Id.
¶ 41        In contrast to Fort, where the case was remanded to adult court to allow the State to file a
       motion in that court requesting adult sentencing, Hunter seeks remand for a discretionary
       transfer hearing, which, he acknowledges, proceeds in the juvenile court. See 705 ILCS
       405/5-805(3)(a) (West 2016). But as already noted, Hunter, who is 22 years old, is no longer
       subject to the jurisdiction of the juvenile court.
¶ 42        In Brown, on which Hunter also relies, the juvenile defendant was tried and convicted in
       adult court for attempted murder. Several years later, he filed a successive postconviction
       petition challenging his conviction because the statute under which his case had been
       transferred to adult court was found unconstitutional. We held that, because the statute was
       unconstitutional and void ab initio, the defendant’s transfer to adult court based on that statute
       was also void and the defendant was thus entitled to a new transfer hearing. Brown, 225 Ill. 2d
       at 199. Although the defendant would have been 25 or 26 years old at the time we remanded

          3
           The defendant was born on September 4, 1997 (Howard, 2016 IL 120729, ¶ 4), and our opinion
       was filed December 1, 2016.

                                                    -9-
       the matter to the circuit court,4 the State apparently made no argument challenging the remand
       based on the defendant’s age. Brown’s silence on an issue that was not raised does not lend
       support to Hunter’s position here that a remand to the juvenile court for a discretionary transfer
       hearing is feasible, notwithstanding that the juvenile court cannot exercise jurisdiction over a
       22-year-old defendant.
¶ 43       In sum, because the amendment to section 5-130(1)(a) of the Act did not become effective
       until after Hunter’s trial court proceedings were concluded and his case was pending in the
       appellate court; because no reversible error necessitates remand for further proceedings to
       which the amended statute could apply; and because Hunter, in any event, is no longer subject
       to the jurisdiction of the juvenile court, making remand impracticable, we hold that the
       amendment to section 5-130(1)(a) of the Act does not apply retroactively to Hunter’s case.

¶ 44                                                  II
¶ 45       We next consider the new juvenile sentencing provisions in the Code, enacted in Public
       Acts 99-69 and 99-258. Both public acts enacted identical provisions titled “SENTENCING
       OF INDIVIDUALS UNDER THE AGE OF 18 AT THE TIME OF THE COMMISSION OF
       AN OFFENSE.” Pub. Act 99-69, § 10 (eff. Jan. 1, 2016) (adding 730 ILCS 5/5-4.5-105); Pub.
       Act 99-258, § 15 (eff. Jan. 1, 2016) (also adding 730 ILCS 5/5-4.5-105). The new provisions
       state in relevant part:
                    “(a) On or after the effective date of this amendatory Act of the 99th General
                Assembly, when a person commits an offense and the person is under 18 years of age at
                the time of the commission of the offense, the court, at the sentencing hearing
                conducted under Section 5-4-1, shall consider the following additional factors
                [enumerated 1 through 9] in mitigation in determining the appropriate sentence:
                                                    ***
                    (b) Except as provided in subsection (c), the court may sentence the defendant to
                any disposition authorized for the class of the offense of which he or she was found
                guilty as described in Article 4.5 of this Code, and may, in its discretion, decline to
                impose any otherwise applicable sentencing enhancement based upon firearm
                possession, possession with personal discharge, or possession with personal discharge
                that proximately causes great bodily harm, permanent disability, permanent
                disfigurement, or death to another person.” 730 ILCS 5/5-4.5-105 (West 2016).
¶ 46       Section 5-4.5-105 of the Code became effective while defendants’ cases were pending in
       the appellate court on direct review. In each case, the appellate court rejected the defendant’s
       argument that subsection (b), which gives the court discretion not to impose otherwise
       mandatory firearm enhancements, applies retroactively to his case. Hunter, 2016 IL App (1st)
141904, ¶ 43; Wilson, 2016 IL App (1st) 141500, ¶ 16. In Hunter’s case, the appellate court
       held that the legislature clearly indicated in subsection (a) that the new provisions apply to
       sentencing hearings “ ‘[o]n or after the effective date’ ” of the statute, January 1, 2016. Hunter,
       2016 IL App (1st) 141904, ¶ 43. In Wilson’s case, the appellate court also relied on the
       language in subsection (a), holding that a sentencing court’s consideration of the additional

          4
            The defendant was 16 in 1997 at the time of the offense (Brown, 225 Ill. 2d at 192), and our
       opinion in Brown was filed in 2007.

                                                   - 10 -
       mitigating factors set forth in subsection (a) and the sentencing court’s discretion not to impose
       a firearm enhancement as set forth in subsection (b) may be exercised only when an individual
       that is under 18 years of age commits an offense on or after the effective date of the
       statute—January 1, 2016. Wilson, 2016 IL App (1st) 141500, ¶ 16.
¶ 47        Defendants argue that the appellate court erred in applying the language in subsection (a),
       which limits its temporal reach, to subsection (b). According to defendants, the legislature’s
       decision to omit such limiting language from subsection (b) means that the legislature intended
       subsection (b) to apply retroactively. The State counters that section 5-4.5-105 establishes a
       comprehensive sentencing scheme, and that the legislature’s expression of temporal reach in
       subsection (a) applies to the entire scheme.
¶ 48        Under our well-settled rules of statutory construction, “where the legislature includes
       particular language in one section of a statute but omits it in another section of the same statute,
       courts will presume that the legislature acted intentionally in the exclusion or inclusion”
       (People v. Smith, 2016 IL 119659, ¶ 30) and that the legislature intended different results (In re
       K.C., 186 Ill. 2d 542, 549-50 (1999)). Here, the fact that the legislature included language in
       subsection (a) limiting its temporal reach but omitted such language in subsection (b) is
       indicative that the legislature intended different results and that the limiting language in
       subsection (a) applies only to that subsection. Thus, only the trial court’s obligation set forth in
       subsection (a) to consider additional factors in mitigation at sentencing is controlled by the
       limiting language in that same subsection.
¶ 49        Had the legislature intended all of the new sentencing provisions to have the same temporal
       reach as the provisions in subsection (a), the legislature could have included the limiting
       language in a separate subsection so stating, as it did in connection with another amendment
       adopted as part of the same public act. See Pub. Act 99-258, § 5 (eff. Jan. 1, 2016) (amending
       705 ILCS 405/5-805, adding 705 ILCS 405/5-805(7) ( “[t]he changes made to this Section ***
       apply to a minor who has been taken into custody on or after the effective date of this
       amendatory Act”)). The legislature, however, did not do so with respect to the new juvenile
       sentencing provisions.
¶ 50        The legislature also could have preceded all of the subsections of the new statute with a
       statement indicating that all of the new provisions have the same temporal reach, as it did when
       it added another new section to the Act. See Pub. Act 99-258, § 5 (eff. Jan. 1, 2016) (adding
       705 ILCS 405/5-822 (providing, prior to the numbered paragraphs, for data collection to
       commence “[o]n the effective date of this amendatory Act of the 99th General Assembly”)).
       The legislature did not do so.
¶ 51        We presume that the legislature acted intentionally when it included the limiting language
       in subsection (a) but omitted that same language in subsection (b), and we therefore agree with
       defendants that the appellate court erred in applying the language in subsection (a) to
       subsection (b). That said, we disagree with defendants that the omission of that language in
       subsection (b) means that the legislature must have intended that subsection (b) apply
       retroactively to cases that were pending on direct review when the statute became effective.
       Just as we will not read the limiting language of subsection (a) into subsection (b), neither will
       we inject into the statute an unexpressed provision requiring retroactive application of
       subsection (b). See King v. First Capital Financial Services Corp., 215 Ill. 2d 1, 26 (2005)



                                                    - 11 -
       (courts may not, in the guise of statutory construction, annex new provisions not expressed by
       the legislature).
¶ 52       Because the statute is silent as to the temporal reach of subsection (b), we once again refer
       to section 4 of the Statute on Statutes. Although the parties dispute whether subsection (b) is
       properly labeled “procedural” or “substantive,” we need not decide that issue. Rather, we agree
       with the State that, under section 4, subsection (b) of the new statute cannot apply to Hunter
       and Wilson, who were sentenced before the statute took effect.
¶ 53       The second sentence of section 4 of the Statute on Statutes expressly provides:
               “If any penalty, forfeiture or punishment be mitigated by any provisions of a new law,
               such provision may, by the consent of the party affected, be applied to any judgment
               pronounced after the new law takes effect.” 5 ILCS 70/4 (West 2016).
¶ 54       In People v. Hansen, 28 Ill. 2d 322, 340-41 (1963), we held that the defendant was not
       entitled to be resentenced under the new criminal code, which went into effect just 13 days
       after he was sentenced, because, under section 4, “a punishment mitigated by a new law is
       applicable only to judgments after the new law takes effect.” Similarly, in People v. Bradford,
       106 Ill. 2d 492, 504 (1985), we held that, under section 4, the defendant was not eligible to be
       sentenced under a statutory amendment that became effective while his case was pending in
       this court because he had already been sentenced prior to the statute’s effective date. Where,
       however, a defendant’s sentence is vacated on appeal and the matter remanded for
       resentencing, under section 4 of the Statute on Statutes, the defendant may elect to be
       sentenced under the law in effect at the time of the new sentencing hearing. People v. Reyes,
       2016 IL 119271, ¶ 12 (per curiam) (vacating the defendant’s sentence as unconstitutional and
       remanding to the trial court where, pursuant to section 4 of the Statute on Statutes, the
       defendant was entitled to be resentenced under the new juvenile sentencing provisions).
¶ 55       Here, no dispute exists that defendants were sentenced well before the new juvenile
       sentencing provisions, including subsection (b), became effective on January 1, 2016. 5
       Further, defendants make no claim that error occurred in the trial court that would require
       vacatur of their sentences and remand for resentencing, thus giving them the option to be
       sentenced under subsection (b).
¶ 56       Defendants’ sole argument against applying the second sentence of section 4 in the present
       case is that subsection (b) of the new statute does not mitigate punishment. We disagree. To
       “mitigate” means “to make less severe.” Webster’s Third New International Dictionary 1447
       (1993); see Black’s Law Dictionary 1154 (10th ed. 2014). Subsection (b) provides that the trial
       court “may, in its discretion, decline to impose any other applicable [firearm] sentencing
       enhancement.” 730 ILCS 5/5-4.5-105(b) (West 2016). Thus, in the case of Hunter, who was
       found guilty of aggravated vehicular hijacking, aggravated kidnapping, and armed robbery, all
       while armed with a firearm, application of subsection (b) would mean that the low end of the
       sentencing range would be reduced from 21 years (the 6-year minimum sentence for a Class X
       felony, plus the mandatory 15-year firearm enhancement) to 6 years (the minimum
       unenhanced sentence for a Class X felony). In the case of Wilson, who was found guilty of
       attempted first degree murder where he personally discharged a firearm that proximately
       caused great bodily harm, application of subsection (b) would mean that the low end of the

          5
           Hunter was sentenced on May 29, 2014. Wilson was sentenced on May 2, 2014.

                                                  - 12 -
       sentencing range would be reduced from 31 years (the 6-year minimum sentence for a Class X
       felony, plus the mandatory 25-year minimum firearm enhancement) to 6 years (the minimum
       unenhanced sentence for a Class X felony). We conclude that subsection (b) of the new
       juvenile sentencing provisions mitigates punishment because the potential sentence is “less
       severe” than under the prior sentencing scheme. Accordingly, defendants are not eligible to be
       sentenced under subsection (b). The appellate court came to the correct conclusions, but for the
       wrong reasons.

¶ 57                                       CONCLUSION
¶ 58      For the reasons discussed above, we affirm the judgments of the appellate court.

¶ 59      Affirmed.




                                                  - 13 -